Exhibit 32.1 Certification Pursuant To Section906 of the Sarbanes-Oxley Act Of 2002 (Subsections(A) And (B)Of Section1350, Chapter63 of Title18, United States Code) Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of section1350, chapter63 of title18, United States Code), each of the undersigned officers of Galileo Life Sciences, Inc. (formerly Modern Mobility Aids, Inc.) (the “Company”), does hereby certify, that: The Annual Report on Form10-K for the fiscal year ended December 31, 2015 (the “Form10-K”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Declan French Chief Executive Officer (Principal Executive Officer) Dated: April 1, 2016 /s/ Preston J. Shea Chief Financial Officer (Principal Financial Officer) Dated: April 1, 2016
